DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered. 

Election/Restriction

Claims 1, 3-9, 21-42, 46, 47 and 49-52, are elected and examined.
Claims 10, and 12-20, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/02/2021, however, the restriction was deemed proper and is therefore made FINAL.

Response to Amendment
The previous rejections of Claim 50-52 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in light of the amendments.
The previous rejections of Claims 1, 3-9, 21-41, 44-45, 50 and 52, under 35 U.S.C. 103 as being unpatentable over US 2,508,279 A to Myrl Lichtenwalter et al. (hereinafter Myrl) and in further view of US 2,548,155 A to Gresham et al. (hereinafter Gresham) and as further evidenced by US 3,471,451 A to Moore et al. (hereinafter Moore) are withdrawn in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 22-24, 26-28, 30-32, 34-36, 37-41, 44-46, 50, and 52-54, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “contacting ethylene oxide and carbon monoxide to form a compound of formula (1)…” However, Claim 1 further recites formula (1) is 
    PNG
    media_image1.png
    106
    112
    media_image1.png
    Greyscale
, wherein each R1a to R1d is independently H or alkyl…” It is unclear how R1a to R1d can be an “alkyl” group when the starting compound is ethylene oxide and carbon monoxide, which would result in a formula (1) wherein R1a to R1d are hydrogens. This also causes indefinite issues for R1a to R1d groups in formula (3-a) recited later in the claim.
Claims 22, 23, 24, 26-28, 30-32, and 34-36, all recite R1a to R1d are alkyl group which is indefinite because claim 1 recites an ethylene oxide is used to react with carbon monoxide and this results in R1a to R1d as hydrogen.
Claims 3-9, 37-41, 44-46, 50, 52-54, are dependent claims and fail to alleviate the issues above. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 53 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 53 recites “wherein the polymer is produced under “an oxygen free environment.” However, nowhere in the Applicant’s specification does it state the polymer is produced in an “oxygen free” environment. In Example 1, the Applicant only describes the polymerization reaction occurs “under nitrogen.” Thus, there is no support for the negative limitation of “oxygen free” and the limitation is considered new matter.

Allowable Subject Matter
Claims 1, 3-9, 22-24, 26-28, 30-32, 34-36, 37-41, 44-46, 50, and 52-54, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The first closest prior art is US 2,508,279 A to Myrl Lichtenwalter et al. (hereinafter Myrl). Myrl teaches reacting hydracrylamide (i.e. 3-hydroxypropionamide) with sodium carbonate at 155-160 deg C to form 76-80% yield of acrylamide (See Example 1-2). Myrl further teaches that the above hydracrylamide may be prepared from a reaction of a bet 
Myrl does not disclose the step of aqueous conditions in producing the hydracrylamide, (formula (3-a)) and also does not teach the step of contacting ethylene oxide and carbon monoxide to form compound (1).

The second closest prior art is  and in further view of US 2,548,155 A to Gresham et al. (hereinafter Gresham). Gresham teaches the reaction
    PNG
    media_image2.png
    139
    418
    media_image2.png
    Greyscale
, wherein R is a hydrogen or lower alkyl groups so that the lactone contains 3-6 carbon atoms such as alpha-methyl-beta-valerolactone (col 2, ln 16-41), wherein R’ and R’’ is a hydrogen or lower alkyl group such as methyl amine (col 4, ln 74), wherein the reaction occurs in water (i.e. aqueous), (See example 1), and the obtained hydracrylamide is distilled and collected (col 5, ln 5-25). Gresham further teaches that the above reaction in the water solution will produce a very high yield of N-substituted-beta-hydroxy-amides (col 1, ln 50 to col 2, ln 15 and See examples). Gresham also teaches the resultant hydracrylamides are useful intermediates in the preparation of resins (col 2, ln 23-29).
Gresham does not teach the step of a weak base to form the polymer and also does not teach the step of contacting ethylene oxide and carbon monoxide to form compound of formula (1). 

The third closest prior art is US 3,471,451 A to Moore et al. (hereinafter Moore). Moore more teaches a polyamide is formed when a hydracrylamide is heated to a temperature of at least 150 deg C, a polyamide is formed (col 2, ln 21-72). 
Moore does not teach the step of a weak base and also does not teach the step of contacting ethylene oxide and carbon monoxide to form compound of formula (1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766